DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities: 
Claim 4 recites the limitation "less than" in line 3.  It is not clear what values are compared. 
For purposes of a prompt examination the examiner reads claims 4 and 7 as following:
4.  The display panel according to claim 3, wherein the first light converted color is red; the second light converted color is green; and the first quantum dot material is less in size than the second quantum dot material.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 - 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 is rejected as being dependent on the rejected claim 5.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 2, 8-11, and 16- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., US 2009/0207111, in view of Cok’056 et al., Us2007/0201056, hereafter Cok’056.
In re Claim 1, Wang discloses a display panel 10 (Fig. 1) comprising: a substrate 113; and a plurality of pixel units 11 arranged on the substrate 113; wherein each of the plurality of pixel units 11 comprises a plurality of sub-pixel units (11a, 11b, 11c) (Fig. 2) comprising at least one first type of sub-pixel unit 11a;  each of the plurality of sub-pixel units (11a, 11b, 11c) comprises a light emitting layer 1120;  the at least one first type 11a of sub-pixel unit (11a, 11b, 11c) comprises a first light processing layer (114a, 1140);  and the first light processing layer 1142 is located on a (upper) side of a light emitting surface of the light emitting layer 1120 at the at least one first type of sub-pixel unit 11a (Figs. 1-2, [0017 -0027]). 
Wang does not specify that the first light processing layer (114a, 1140) comprises at least a light diffusion material and a light conversion material mixed with each other.
The only difference between the Applicant’s claim 1 and Wang’s reference is in the specified composition of the light processing layer.
Cok’056 teaches a display panel (Fig. 2) wherein a light processing layer 23 comprises at least a light diffusion material 70 (Fig. 1A) and a light conversion material 72 mixed with each other (Figs. 1 and 2; [0025 – 0061]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute of Wang’s light processing layer (114a, 1140) with Cok’056’s light processing layer 23, to optimize light extraction and color conversion as taught by Cok’056 ([0025]).

In re Claim 2, Wang taken with Cok’056 discloses the display panel according to claim 1, wherein the plurality of sub-pixel units (11a, 11b, 11c) (Wang: Fig. 2) further comprises at least 
In re Claim 8, Wang taken with Cok’056 discloses the display panel according to claim 1, wherein the light diffusion material 70 (Cok’056: Fig. 1A) is a light diffusion particle (Cok’056: [0030]).
In re Claim 9, Wang taken with Cok’056 discloses the display panel according to claim 2, wherein a surface of the first light processing layer (1140, 114a) (Wang: Fig. 2) away from the substrate 113 is aligned with a surface of the second light processing layer1144 away from the substrate 113.
In re Claim 10, Wang taken with Cok’056 discloses the display panel according to claim 2, wherein a width of the first light processing layer (1140, 114a) (Wang: Fig. 2) is larger than a width of the light emitting layer 1120 of the at least one first type of sub-pixel unit 11a; and a width of the second light processing layer 1144 is larger than a width of the light emitting layer 1120 of the at least one second type of sub-pixel unit 11c.
In re Claim 11, Wang taken with Cok’056 discloses the display panel according to claim 1, wherein the first light processing layer 23 (Cok’056: Fig. 1A) further comprises a transparent matrix 74; the light diffusion material 70 is uniformly distributed in the transparent matrix 74; and the light conversion material 72 is uniformly distributed in the transparent matrix 74 (Cok’056: [0032]).
In re Claim 16, Wang taken with Cok’056 discloses the display panel according to claim 1, wherein the light diffusion material 70 (Cok’056: Fig. 1A) is selected from the group 
In re Claim 17, Wang discloses a display panel 10 (Fig. 1), comprising: a substrate 113; and a pixel unit 11 arranged on the substrate 113 and comprising: a first type of sub-pixel unit 11a comprising: a first light emitting layer 1120 (in 11a) arranged on the substrate 113 (Fig. 2); a first light processing layer (114a, 1140) arranged on the first light emitting layer 1120 (in 11a);  a second type of sub-pixel unit 11c comprising: a second light emitting layer 1120 (in 11c) arranged on the substrate 113 (Figs. 1-2, [0017 -0027]).
Wang does not specify that first light processing layer (114a, 1140) arranged on the first light emitting layer 1120 (in 11a) and comprising: a transparent matrix; a first light diffusion material doped in the transparent matrix; and a light conversion material doped in the transparent matrix wherein the first light diffusion material and the light conversion material are mixed with each other.
The only difference between the Applicant’s claim 17 and Wang’s reference is in the specified composition of the light processing layer.
Cok’056 teaches a display panel wherein a light processing layer 23 (Fig. 1A) comprising: a transparent matrix 74; a first light diffusion material 70 doped in the transparent matrix 74; and a light conversion material 72 doped in the transparent matrix 74 wherein the first light diffusion material 70 and the light conversion material 72 are mixed with each other (Figs. 1 and 2; [0025 – 0061]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute of Wang’s light processing layer (114a, 1140) with Cok’056’s light processing layer 23, to optimize light extraction and color conversion as taught by Cok’056 ([0025]).

In re Claim 19, Wang discloses a display panel 10 (Fig. 1), comprising: a substrate 113;  and a pixel unit 11 arranged on the substrate 113 and comprising: a first type of sub-pixel unit 11a (Fig. 2) comprising: a first light emitting layer 1120 (in 11a) arranged on the substrate 113;  a first light processing layer (114a. 1140) arranged on the first light emitting layer 1120 (in 11a);  a second type of sub-pixel unit 11b comprising: a second light emitting layer 1120 (in 11b) arranged on the substrate 113;  a second light processing layer (114b, 1142) arranged on the second light emitting layer 1120 (in 11b) and comprising: a second transparent matrix 1142;  ;  and a surface of the first light processing layer (114a. 1140) away from the substrate 113 and a surface of the second light processing layer(114b, 1142) away from the substrate 113, are aligned (Figs. 1-2, [0017 -0027]).
Wang does not specify that a first light processing layer (114a. 1140) arranged on the first light emitting layer 1120 (in 11a) and comprising: a first transparent matrix; a first light diffusion material doped in the first transparent matrix; and a light conversion material doped in the first transparent matrix, as well as that wherein the first light diffusion material and the light conversion material are mixed with each other.
The only difference between the Applicant’s claim 19 and Wang’s reference is in the specified composition of the light processing layer.
Cok’056 teaches a display panel wherein a light processing layer 23 comprising: a first transparent matrix 74; a first light diffusion material 70 doped in the first transparent matrix 74; and a light conversion material 72 doped in the first transparent matrix 74, wherein the light 
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute of Wang’s light processing layer with Cok’056’s light processing layer 23, to optimize light extraction and color conversion as taught by Cok’056 ([0025]).
In re Claim 20, Wang taken with Cok’056 discloses the display panel according to claim 19, wherein the second light processing layer (114b, 1142) (Wang: Fig. 2) further comprises a second light diffusion material 114b doped in the second transparent matrix 1142.

Claims 3 -4 are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Cok’056 as applied to claim 2 above, and further in view of Baek et al., US 2018/0156951 (corresponding to US 10,739,502).
In re Claim 3, Wang taken with Cok’056 discloses all limitations of claim 3 except for the at least one first type of sub-pixel unit comprises a first sub-pixel unit and a second sub-pixel unit;  a first light conversion material in the first sub-pixel unit is a first quantum dot material emitting a first light converted color, a second light conversion material in the second sub-pixel unit is a second quantum dot material emitting a second light converted color;  a color of light emitted by the light emitting layer is different from the first light converted color and the second light converted color;  the at least one second type of sub-pixel unit comprises a third sub-pixel unit;  and a color of light emitted by the third sub-pixel unit is the color of light emitted by the light emitting layer.
Baek teaches a display device wherein at least one first type of sub-pixel unit  (Fig. 3) comprises a first sub-pixel unit 1SP (Fig. A) and a second sub-pixel unit 2SP; a first light 1SP is a first quantum dot material RQD emitting a first (red) light converted color, a second light conversion material GQD in the second sub-pixel unit 2SP is a second quantum dot material GQD emitting a second (green) light converted color;  a (blue) color of light emitted by the light emitting layer IMGD (Fig. 1) is different from the first (red) light converted color and the second (green) light converted color;  the at least one second type of sub-pixel unit comprises a third sub-pixel unit 3SP (Fig. A);  and a (blue) color of light emitted by the third sub-pixel unit 3SP is the color of (blue) light emitted by the light emitting layer IMGD (Figs. 1-3; [0064-0097]).


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Fig. A. Baek’s Fig. 3 annotated to show the details cited

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Wang, Cok’056, and Baek, and to use the specified subpixels to provide the display panel having a luminous efficiency as taught by Baek ([0097]).
In re Claim 4, Wang taken with Cok’056, and Baek discloses the display panel according to claim 3, wherein the first light converted color is red; the second light converted color is green in size than the second quantum dot material. It is inherent because according to MPEP2112.01 WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In the instant case red quantum dot RQD is inherently less in size than the second quantum dot material – green GQD.
Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Cok’056 as applied to claim 1 above, and further in view of Cok et al., US 2010/0219429 (corresponding to US 7,990,058), hereafter Cok’429.
In re Claim 12, Wang taken with Cok’056 discloses all limitations of claim 12 except for that the display panel, further comprising: a packaging film arranged on a pixel unit array formed by the plurality of pixel units; wherein the packaging film is arranged on a side of a light emitting surface of the plurality of pixel units.
Cok’429 teaches a display panel according to claim 1, further comprising: a packaging film 20 arranged on a pixel unit array (50R, 50G, 50B) formed by the plurality of pixel units (50R, 50G, 50B); wherein the packaging film 20 is arranged on a (upper) side of a light emitting surface of the plurality of pixel units (50R, 50G, 50B) (Figs. 1-5; [0037 -0046]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Wang, Cok’056 and Cok’429, and to use the specified packaging film for providing a full-color OLED device as taught by Cok’429 ([0006]).

In re Claim 14, Wang taken with Cok’056 and Cok’429 discloses the display panel according to claim 13, wherein the black matrix 41 (Cok’429: Fig. 3) is arranged between two light emitting layers 14 of the adjacent plurality of sub-pixel units (50R, 50G, 50B).
In re Claim 15, Wang taken with Cok’056 and Cok’429 discloses the display panel according to claim 2, further comprising: a black matrix 41 (Cok’429: Fig. 3) arranged between two first light processing layers (22, 18, 42) of the adjacent plurality of sub-pixel units (50R, 50G, 50B), or arranged between the adjacent first light processing layer and the second light processing layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885.  The examiner can normally be reached on Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893